Tishman Constr. Corp. of N.Y. v Scottsdale Ins. Co. (2019 NY Slip Op 00188)





Tishman Constr. Corp. of N.Y. v Scottsdale Ins. Co.


2019 NY Slip Op 00188


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Webber, Kahn, JJ.,


157609/14 8085 8084

[*1]Tishman Construction Corp. of N.Y., Plaintiff-Respondent,
vScottsdale Insurance Company, Defendant-Appellant, Ornamental Installation Specialists, Inc., Defendant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Gerald Lebovits, J.), entered on or about August 16, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated December 3, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 10, 2019
CLERK